 

Exhibit 10.5

 

PENHALL INTERNATIONAL CORP.,

 

PENHALL COMPANY,

 

BOB MACK CO., INC.,

 

PENHALL LEASING, L.L.C.,

 

CAPITOL DRILLING SUPPLIES, INC.

 

AND

 

PENHALL INVESTMENTS, INC.

 

(referred to herein individually as “GRANTOR” and collectively as “GRANTORS”)

 

AND

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS AGENT

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINED TERMS

 

 

 

 

2.

GRANT OF LIEN

 

 

 

 

3.

AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.

COVENANTS

 

 

 

 

6.

BANK ACCOUNTS; COLLECTION OF ACCOUNTS AND PAYMENTS

 

 

 

 

7.

AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT

 

 

 

 

8.

REMEDIES; RIGHTS UPON DEFAULT

 

 

 

 

9.

GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL

 

 

 

 

10.

LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL

 

 

 

 

11.

REINSTATEMENT

 

 

 

 

12.

SURETYSHIP WAIVERS BY GRANTOR; OBLIGATIONS ABSOLUTE

 

 

 

 

13.

EXPENSES AND ATTORNEY’S FEES

 

 

 

 

14.

NOTICES

 

 

 

 

15.

SEVERABILITY

 

 

 

 

16.

NO WAIVER, CUMULATIVE REMEDIES

 

 

 

 

17.

LIMITATION BY LAW

 

 

 

 

18.

TERMINATION OF THIS AGREEMENT

 

 

 

 

19.

SUCCESSORS AND ASSIGNS

 

 

 

 

20.

COUNTERPARTS

 

 

 

 

21.

GOVERNING LAW

 

 

 

 

22.

WAIVER OF JURY TRIAL

 

 

i

--------------------------------------------------------------------------------


 

23.

HEADINGS

 

 

 

 

24.

NO STRICT CONSTRUCTION

 

 

 

 

25.

ADVICE OF COUNSEL

 

 

 

 

26.

BENEFIT OF LENDERS

 

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of November 1, 2005 (this “Agreement”), by and
among PENHALL INTERNATIONAL CORP., an Arizona corporation (“Borrower”), PENHALL
COMPANY, a California corporation (“Penhall”), PENHALL LEASING, L.L.C., a
California limited liability company (“Penhall Leasing”), CAPITOL DRILLING
SUPPLIES, INC., an Indiana corporation (“Capitol”), BOB MACK CO., INC., a
California corporation (“Bob Mack”) and PENHALL INVESTMENTS, INC., a California
corporation (“Penhall Investments”, and together with Penhall, Penhall Leasing,
Capitol, Bob Mack and Penhall Investments, each a “Subsidiary” and collectively
the “Subsidiaries”, and together with Borrower, each referred to herein
individually as “Grantor” and collectively as “Grantors”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, in its capacity as Agent (in such capacity, “Agent”) for
itself and Lenders from time to time party to the Credit Agreement as defined
below (“Lenders”).

 

WHEREAS:

 

(A)          Pursuant to that certain Second Lien Term Loan Agreement dated as
of the date hereof (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Borrower, Agent and Lenders, the Lenders have
agreed to make available to Borrower, upon the terms and conditions thereof, a
certain second lien term loan facility;

 

(B)          Each Grantor has entered into an Amended and Restated Credit
Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, and as from time to time may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “First
Lien Credit Agreement”) by and among Borrower, Penhall, Bob Mack, Penhall
Leasing, Penhall Investments, Capitol, the financial institutions party thereto
from time to time as Lenders (“First Lien Lenders”) and General Electric Capital
Corporation, as agent (in such capacity, together with any successors and
assigns, the “First Lien Agent”);

 

(C)          Each Grantor has granted to the First Lien Agent, for the benefit
of itself and the First Lien Lenders, a first-priority security interest in the
Collateral (it being understood that the relative rights and priorities of the
First Lien Lenders and Lenders in respect of the Collateral are governed by the
Intercreditor Agreement, dated as of November 1, 2005 (as amended, modified
and/or supplemented from time to time, the “Intercreditor Agreement”), among the
First Lien Agent, the Agent and certain other persons party or that may become
party thereto from time to time);

 

(D)          Each of the Subsidiaries is entering into the Subsidiary Guaranty
concurrently with the execution of this Agreement for the purpose of
guaranteeing all of the Guaranteed Obligations (as defined in the Subsidiary
Guaranty);

 

(E)           Borrower wishes to borrow certain Loans (as such term is defined
in the Credit Agreement); and

 

--------------------------------------------------------------------------------


 

(F)           In order to induce Lenders to make the Loans (as defined in the
Credit Agreement) to be made and incurred by Lenders as provided for in the
Credit Agreement, each Grantor has agreed to grant a continuing Lien on the
Collateral (as hereinafter defined) to secure the Obligations (as defined in the
Credit Agreement).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                                      DEFINED TERMS


 


(A)           ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE
THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT OR IN ANNEX A THERETO.  ALL
OTHER TERMS CONTAINED IN THIS AGREEMENT, UNLESS THE CONTEXT INDICATES OTHERWISE,
HAVE THE MEANINGS PROVIDED FOR BY THE CODE TO THE EXTENT THE SAME ARE USED OR
DEFINED THEREIN.


 


(B)           “UNIFORM COMMERCIAL CODE JURISDICTION” MEANS ANY JURISDICTION THAT
HAS ADOPTED ALL OR SUBSTANTIALLY ALL OF ARTICLE 9 AS CONTAINED IN THE 2000
OFFICIAL TEXT OF THE UNIFORM COMMERCIAL CODE, AS RECOMMENDED BY THE NATIONAL
CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND THE AMERICAN LAW
INSTITUTE, TOGETHER WITH ANY SUBSEQUENT AMENDMENTS OR MODIFICATIONS TO THE
OFFICIAL TEXT.


 


2.                                      GRANT OF LIEN


 


(A)           TO SECURE THE PROMPT AND COMPLETE PAYMENT, PERFORMANCE AND
OBSERVANCE OF ALL OF THE OBLIGATIONS AND ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS THEREOF, AND ALL OBLIGATIONS, LIABILITIES, AND
INDEBTEDNESS OF GRANTORS ARISING UNDER THIS AGREEMENT, EACH GRANTOR HEREBY
GRANTS, ASSIGNS, CONVEYS, MORTGAGES, PLEDGES, HYPOTHECATES AND TRANSFERS TO
AGENT, FOR ITSELF AND THE BENEFIT OF LENDERS, A LIEN UPON ALL OF ITS RIGHT,
TITLE AND INTEREST IN, TO AND UNDER ALL PERSONAL PROPERTY AND OTHER ASSETS,
WHETHER NOW OWNED BY OR OWING TO, OR HEREAFTER ACQUIRED BY OR ARISING IN FAVOR
OF SUCH GRANTOR (INCLUDING UNDER ANY TRADE NAMES, STYLES OR DERIVATIONS
THEREOF), AND WHETHER OWNED OR CONSIGNED BY OR TO, OR LEASED FROM OR TO, SUCH
GRANTOR, AND REGARDLESS OF WHERE LOCATED (ALL OF WHICH BEING HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “COLLATERAL”), INCLUDING:


 


   (I)         ALL ACCOUNTS;


 


  (II)         ALL CHATTEL PAPER;


 


 (III)         ALL DOCUMENTS;


 


 (IV)         ALL GENERAL INTANGIBLES (INCLUDING ALL PAYMENT INTANGIBLES
TRADEMARKS, PATENTS, COPYRIGHTS, OTHER INTELLECTUAL PROPERTY AND LICENSES
THEREOF, PAYMENT INTANGIBLES AND SOFTWARE; PROVIDED THAT TRADEMARK LICENSES IN
WHICH SUCH GRANTOR IS THE LICENSEE SHALL NOT BE CONSIDERED COLLATERAL IF
PROHIBITED BY THE INSTRUMENT GOVERNING THE TRADEMARK LICENSE);

 

2

--------------------------------------------------------------------------------


 


   (V)        ALL GOODS (INCLUDING INVENTORY, EQUIPMENT AND FIXTURES);


 


  (VI)        ALL INSTRUMENTS;


 


 (VII)        ALL INVESTMENT PROPERTY;


 


(VIII)        ALL DEPOSIT ACCOUNTS AND COMMODITY ACCOUNTS OF SUCH GRANTOR,
INCLUDING ALL BLOCKED ACCOUNTS AND ALL OTHER BANK ACCOUNTS AND ALL DEPOSITS
THEREIN;


 


  (IX)        ALL MONEY, CASH OR CASH EQUIVALENTS OF SUCH GRANTOR;


 


   (X)        ALL SUPPORTING OBLIGATIONS AND LETTER-OF-CREDIT RIGHTS OF SUCH
GRANTOR; AND


 


  (XI)        TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS, TORT CLAIMS,
INSURANCE CLAIMS AND OTHER RIGHTS TO PAYMENTS NOT OTHERWISE INCLUDED IN THE
FOREGOING AND PRODUCTS OF THE FOREGOING AND ALL ACCESSIONS TO, SUBSTITUTIONS AND
REPLACEMENTS FOR, AND INCOME, BENEFITS, RENTS AND PROFITS OF, EACH OF THE
FOREGOING AND, TO THE EXTENT RELATED TO ANY OF THE FOREGOING, ALL BOOKS,
CORRESPONDENCE, CREDIT FILES, RECORDS, INVOICES, AND OTHER PAPERS (INCLUDING
WITHOUT LIMITATION ALL TAPES, CARDS, COMPUTER RUNS AND OTHER PAPERS AND
DOCUMENTS IN THE POSSESSION OR UNDER THE CONTROL OF SUCH GRANTOR OR ANY COMPUTER
BUREAU OR SERVICE COMPANY FROM TIME TO TIME ACTING FOR SUCH GRANTOR);

 

provided, however, that notwithstanding the foregoing, the foregoing grant of a
security interest in Equipment that is subject to any prohibition that is in
effect on the Closing Date on granting a security interest in such Equipment to
Agent and binding on the Grantor that owns such Equipment shall be postponed and
no security interest shall be granted under this Agreement in such Equipment
unless and until such prohibition ceases to be binding on such Grantor, and upon
such prohibition ceasing to be binding on such Grantor, Agent shall
automatically have a security interest in such Equipment and all Proceeds
thereof.  In the event such prohibition ceases to be binding on a Grantor such
Grantor shall immediately notify Agent and shall take all steps as may be
necessary to perfect such Lien of Agent within 20 Business Days (or such longer
period as may be consented to by Agent) following such prohibition ceasing to be
effective.

 


(B)           IN ADDITION, TO SECURE THE PROMPT AND COMPLETE PAYMENT,
PERFORMANCE AND OBSERVANCE OF THE OBLIGATIONS, ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS THEREOF AND ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS OF GRANTORS ARISING UNDER THIS AGREEMENT, AND IN ORDER TO INDUCE
AGENT AND LENDERS AS AFORESAID, EACH GRANTOR HEREBY GRANTS TO AGENT, FOR ITSELF
AND THE BENEFIT OF LENDERS, A RIGHT OF SETOFF AGAINST THE PROPERTY OF SUCH
GRANTOR HELD BY AGENT OR ANY LENDER, CONSISTING OF PROPERTY DESCRIBED ABOVE IN
SECTION 2(A) NOW OR HEREAFTER IN THE POSSESSION OR CUSTODY OF OR IN TRANSIT TO
AGENT OR ANY LENDER, FOR ANY PURPOSE, INCLUDING SAFEKEEPING, COLLECTION OR
PLEDGE, FOR THE ACCOUNT OF SUCH GRANTOR, OR AS TO WHICH SUCH GRANTOR MAY HAVE
ANY RIGHT OR POWER.


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND
SECURITY INTEREST GRANTED TO THE AGENT PURSUANT TO THIS AGREEMENT SHALL BE A
SECOND PRIORITY LIEN ON

 

3

--------------------------------------------------------------------------------


 


AND SECURITY INTEREST IN THE COLLATERAL (SECOND ONLY TO THE LIEN SECURING THE
FIRST LIEN LOAN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT)) AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT HEREUNDER, INCLUDING, WITHOUT
LIMITATION, UNDER SECTION 8 HEREOF, IS SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN ADDITION, THIS AGREEMENT SHALL BE SUBJECT IN ALL
OTHER RESPECTS TO THE TERMS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, PRIOR TO THE FIRST LIEN LOAN
TERMINATION DATE (AS DEFINED IN THE INTERCREDITOR AGREEMENT), THE REQUIREMENTS
OF THIS AGREEMENT TO ENDORSE OR DELIVER COLLATERAL TO THE AGENT SHALL BE DEEMED
SATISFIED BY ENDORSEMENT OR DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN AGENT
AND ANY ENDORSEMENT OR DELIVERY TO THE FIRST LIEN AGENT SHALL BE DEEMED AN
ENDORSEMENT OR DELIVERY TO THE AGENT FOR ALL PURPOSES HEREUNDER.


 


3.                                      AGENT’S AND LENDERS’ RIGHTS:
 LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS


 


(A)           IT IS EXPRESSLY AGREED BY EACH GRANTOR THAT, ANYTHING HEREIN OR IN
ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL
REMAIN LIABLE UNDER EACH OF ITS RESPECTIVE CONTRACTUAL OBLIGATIONS, INCLUDING
ALL LICENSES, TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER.  NEITHER AGENT NOR ANY LENDER SHALL
HAVE ANY OBLIGATION OR LIABILITY UNDER ANY CONTRACTUAL OBLIGATION BY REASON OF
OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE GRANTING
HEREIN OF A LIEN THEREON OR THE RECEIPT BY AGENT OR ANY LENDER OF ANY PAYMENT
RELATING TO ANY CONTRACTUAL OBLIGATION PURSUANT HERETO.  NEITHER AGENT NOR ANY
LENDER SHALL BE REQUIRED OR OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL ANY OF
THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY CONTRACTUAL OBLIGATION,
OR TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO THE NATURE OR THE
SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR THE SUFFICIENCY OF ANY PERFORMANCE
BY ANY PARTY UNDER ANY CONTRACTUAL OBLIGATION, OR TO PRESENT OR FILE ANY CLAIMS,
OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY PERFORMANCE OR THE PAYMENT OF
ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT
ANY TIME OR TIMES.


 


(B)           AGENT MAY AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING (OR IF ANY RIGHTS OF SET-OFF (OTHER THAN SET-OFFS AGAINST AN
ACCOUNT ARISING UNDER THE CONTRACT GIVING RISE TO THE SAME ACCOUNT) OR CONTRA
ACCOUNTS MAY BE ASSERTED WITH RESPECT TO THE FOLLOWING), WITHOUT PRIOR NOTICE TO
ANY GRANTOR, NOTIFY EACH GRANTOR’S ACCOUNT DEBTORS AND ALL OTHER PERSONS
OBLIGATED ON ANY OF THE COLLATERAL THAT AGENT HAS A SECURITY INTEREST THEREIN,
AND THAT PAYMENTS SHALL BE MADE DIRECTLY TO AGENT, FOR ITSELF AND THE BENEFIT OF
LENDERS.  UPON THE REQUEST OF AGENT, EACH GRANTOR SHALL SO NOTIFY ITS ACCOUNT
DEBTORS AND OTHER PERSONS OBLIGATED ON THE COLLATERAL.  ONCE ANY SUCH NOTICE HAS
BEEN GIVEN TO ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED ON THE COLLATERAL,
NONE OF THE GRANTORS SHALL GIVE ANY CONTRARY INSTRUCTIONS TO SUCH ACCOUNT DEBTOR
OR OTHER PERSON WITHOUT AGENT’S PRIOR WRITTEN CONSENT.

 

4

--------------------------------------------------------------------------------


 


(C)           AGENT MAY AT ANY TIME IN AGENT’S OWN NAME, IN THE NAME OF A
NOMINEE OF AGENT OR IN THE NAME OF ANY GRANTOR COMMUNICATE (BY MAIL, TELEPHONE,
FACSIMILE OR OTHERWISE) WITH ACCOUNT DEBTORS, PARTIES TO CONTRACTUAL OBLIGATIONS
AND OBLIGORS IN RESPECT OF INSTRUMENTS TO VERIFY WITH SUCH PERSONS, TO AGENT’S
SATISFACTION, THE EXISTENCE, AMOUNT, TERMS OF, AND ANY OTHER MATTER RELATING TO,
ACCOUNTS, INSTRUMENTS, CHATTEL PAPER AND/OR PAYMENT INTANGIBLES; PROVIDED, THAT
IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AGENT SHALL ONLY USE A
NOMINEE NAME FOR SUCH COMMUNICATION.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, EACH GRANTOR, AT ITS OWN EXPENSE, SHALL CAUSE THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS THEN ENGAGED BY SUCH GRANTOR TO PREPARE AND DELIVER
TO AGENT AND EACH LENDER AT ANY TIME AND FROM TIME TO TIME PROMPTLY UPON AGENT’S
REQUEST THE FOLLOWING REPORTS WITH RESPECT TO SUCH GRANTOR: (I) A RECONCILIATION
OF ALL ACCOUNTS; (II) AN AGING OF ALL ACCOUNTS; (III) TRIAL BALANCES; AND (IV) A
TEST VERIFICATION OF SUCH ACCOUNTS AS AGENT MAY REQUEST.  EACH GRANTOR, AT ITS
OWN EXPENSE, SHALL DELIVER TO AGENT THE RESULTS OF EACH PHYSICAL VERIFICATION,
IF ANY, WHICH SUCH GRANTOR MAY IN ITS DISCRETION HAVE MADE, OR CAUSED ANY OTHER
PERSON TO HAVE MADE ON ITS BEHALF, OF ALL OR ANY PORTION OF ITS INVENTORY.


 


4.                                      REPRESENTATIONS AND WARRANTIES


 

Each Grantor, jointly and severally, represents and warrants that:

 


(A)           EACH GRANTOR HAS RIGHTS IN AND THE POWER TO TRANSFER EACH ITEM OF
THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN HEREUNDER FREE AND CLEAR
OF ANY AND ALL LIENS OTHER THAN PERMITTED ENCUMBRANCES.


 


(B)           NO EFFECTIVE SECURITY AGREEMENT, FINANCING STATEMENT, EQUIVALENT
SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART
OF THE COLLATERAL (OTHER THAN THOSE INSTRUMENTS AND STATEMENTS AGENT IS
AUTHORIZED TO TERMINATE AND RELEASE IN FULL UPON THE INITIAL FUNDING OF THE
LOANS) IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS MAY HAVE
BEEN FILED (I) BY ANY GRANTOR IN FAVOR OF AGENT PURSUANT TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS AND (II) IN CONNECTION WITH ANY OTHER PERMITTED
ENCUMBRANCES.


 


(C)           THIS AGREEMENT IS EFFECTIVE TO CREATE A VALID AND CONTINUING LIEN
ON AND, UPON THE FILING OF THE APPROPRIATE FINANCING STATEMENTS IN THE FILING
OFFICES LISTED ON SCHEDULE I HERETO OR THE ENTERING INTO OF THREE-PARTY CONTROL
AGREEMENTS, AS APPLICABLE, A PERFECTED LIEN IN FAVOR OF AGENT, FOR ITSELF AND
THE BENEFIT OF LENDERS, ON THE COLLATERAL WITH RESPECT TO WHICH A LIEN MAY BE
PERFECTED BY FILING PURSUANT TO THE CODE.  SUCH LIEN IS PRIOR TO ALL OTHER
LIENS, EXCEPT PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO LIENS IN FAVOR OF
AGENT FOR THE BENEFIT OF AGENT AND LENDERS AS A MATTER OF LAW, AND IS
ENFORCEABLE AS SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM ANY
GRANTOR (OTHER THAN PURCHASERS AND LESSEES OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS AND NON-EXCLUSIVE LICENSEES OF GENERAL INTANGIBLES IN THE ORDINARY
COURSE OF BUSINESS).  EXCEPT AS SET FORTH IN SECTIONS 4(G) AND 4(H) HEREOF,
ACTION BY EACH OF THE GRANTORS NECESSARY TO PROTECT AND PERFECT SUCH LIEN ON
EACH ITEM OF THE COLLATERAL HAS BEEN DULY TAKEN.

 

5

--------------------------------------------------------------------------------


 


(D)           SCHEDULE II HERETO LISTS ALL INSTRUMENTS, DOCUMENTS, LETTER OF
CREDIT RIGHTS AND CHATTEL PAPER (INCLUDING ANY INTERCOMPANY NOTES BUT EXCLUDING
WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM RENTALS) OF EACH GRANTOR AS OF THE
DATE HEREOF.  ALL ACTIONS BY EACH GRANTOR NECESSARY TO PROTECT AND PERFECT THE
LIEN OF AGENT ON EACH ITEM SET FORTH ON SCHEDULE II, SUBJECT TO SECTION 2(C),
(INCLUDING THE LEGENDING OF ALL CHATTEL PAPER (EXCLUDING WRITTEN LEASE
AGREEMENTS GOVERNING SHORT-TERM RENTALS) AS REQUIRED BY SECTION 5(B) HEREOF)
HAVE BEEN DULY TAKEN.  THE LIEN OF AGENT, FOR THE BENEFIT OF AGENT AND LENDERS,
ON THE COLLATERAL LISTED ON SCHEDULE II HERETO IS PRIOR TO ALL OTHER LIENS,
EXCEPT PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO THE LIENS IN FAVOR OF AGENT
AS A MATTER OF LAW, AND IS ENFORCEABLE AS SUCH AGAINST ANY AND ALL CREDITORS OF
AND PURCHASERS FROM EACH GRANTOR.


 


(E)           EACH GRANTOR’S NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR OTHER ORGANIZATION, ALL PRIOR NAMES OF EACH GRANTOR, AS
THEY APPEARED FROM TIME TO TIME IN OFFICIAL FILINGS IN THE STATE OF ITS
INCORPORATION OR OTHER ORGANIZATION, THE TYPE OF ENTITY OF EACH GRANTOR
(INCLUDING CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY), ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY EACH GRANTOR’S STATE OF
INCORPORATION OR ORGANIZATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN
ISSUED, EACH GRANTOR’S STATE OF ORGANIZATION OR INCORPORATION, THE MAILING
ADDRESS OF EACH GRANTOR AS OF THE DATE HEREOF, THE LOCATION OF EACH GRANTOR’S
CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, OTHER OFFICES, ALL
WAREHOUSES AND PREMISES WHERE COLLATERAL IS STORED OR LOCATED, AND THE LOCATIONS
OF EACH GRANTOR’S BOOKS AND RECORDS CONCERNING THE COLLATERAL ARE SET FORTH ON
SCHEDULE IIIA, SCHEDULE IIIB, SCHEDULE IIIC, SCHEDULE IIID, SCHEDULE IIIE AND
SCHEDULE IIIF, RESPECTIVELY, HERETO, AS THE SAME MAY BE AMENDED IN ACCORDANCE
WITH SECTION 5(K) HEREOF.  EACH GRANTOR IS A REGISTERED ORGANIZATION AND HAS
ONLY ONE STATE OF INCORPORATION OR ORGANIZATION.


 


(F)            WITH RESPECT TO THE ACCOUNTS, EXCEPT AS SPECIFICALLY DISCLOSED TO
AGENT OR AS OTHERWISE PERMITTED PURSUANT TO THE CREDIT AGREEMENT, (I) THEY
REPRESENT BONA FIDE SALES OF INVENTORY OR RENDERING OF SERVICES TO ACCOUNT
DEBTORS IN THE ORDINARY COURSE OF EACH GRANTOR’S BUSINESS AND ARE NOT EVIDENCED
BY A JUDGMENT, INSTRUMENT OR CHATTEL PAPER; (II) EXCEPT AS DISCLOSED TO AGENT OR
AS TO WHICH THERE WOULD NOT BE A MATERIAL ADVERSE EFFECT, THERE ARE NO SET-OFFS,
CLAIMS OR DISPUTES EXISTING OR ASSERTED WITH RESPECT THERETO AND NONE OF THE
GRANTORS HAS MADE ANY AGREEMENT WITH ANY OF ITS ACCOUNT DEBTORS FOR ANY
EXTENSION OF TIME FOR THE PAYMENT THEREOF, ANY COMPROMISE OR SETTLEMENT FOR LESS
THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY OF ITS ACCOUNT DEBTORS FROM
LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE
ALLOWED BY ANY GRANTOR IN THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT PAYMENT
AND DISCLOSED TO AGENT; (III) TO EACH GRANTOR’S KNOWLEDGE, THERE ARE NO FACTS,
EVENTS OR OCCURRENCES WHICH IN ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY
THEREOF OR COULD REASONABLY BE EXPECTED TO REDUCE THE AMOUNT PAYABLE THEREUNDER
TO THE EXTENT THAT THERE WOULD BE A MATERIAL ADVERSE EFFECT AS SHOWN ON SUCH
GRANTOR’S BOOKS AND RECORDS AND ANY INVOICES, STATEMENTS OR OTHER COLLATERAL
REPORT DELIVERED TO AGENT AND LENDERS WITH RESPECT THERETO; (IV) NONE OF THE
GRANTORS HAS RECEIVED ANY NOTICE OF PROCEEDINGS OR ACTIONS WHICH ARE THREATENED
OR PENDING AGAINST ANY OF ITS ACCOUNT DEBTORS WHICH MIGHT RESULT IN ANY ADVERSE
CHANGE IN SUCH ACCOUNT DEBTOR’S FINANCIAL CONDITION AND WHICH WOULD HAVE A
MATERIAL ADVERSE EFFECT

 

6

--------------------------------------------------------------------------------


 


ON ANY OF THE GRANTORS; (V) NONE OF THE GRANTORS HAS KNOWLEDGE THAT ANY OF ITS
ACCOUNT DEBTORS IS UNABLE GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, WHICH
INABILITY WOULD RESULT IN A MATERIAL ADVERSE EFFECT ON GRANTORS; AND (VI) THEY
CONSTITUTE THE LEGALLY VALID AND BINDING OBLIGATION OF THE APPLICABLE ACCOUNT
DEBTORS.  FURTHER, WITH RESPECT TO THE ACCOUNTS, (X) THE AMOUNTS SHOWN ON ALL
INVOICES, STATEMENTS OR OTHER COLLATERAL REPORTS WHICH MAY BE DELIVERED TO AGENT
WITH RESPECT THERETO ARE ACTUALLY OWING TO SUCH GRANTOR AS INDICATED THEREON AND
ARE NOT IN ANY WAY CONTINGENT, EXCEPT FOR SUCH CONTINGENCIES AS MAY EXIST UNDER
TRADE CUSTOM AND PRACTICE AND (Y)  TO EACH GRANTOR’S KNOWLEDGE, ALL OF ITS
ACCOUNT DEBTORS HAVE THE CAPACITY TO CONTRACT.


 


(G)           WITH RESPECT TO ANY PARTS AND SUPPLIES AND EQUIPMENT CONSTITUTING
VEHICLES USED BY A GRANTOR IN THE ORDINARY COURSE OF BUSINESS (“RENTAL
EQUIPMENT”), (I) SUCH RENTAL EQUIPMENT IS LOCATED AT ONE OF THE APPLICABLE
GRANTOR’S LOCATIONS SET FORTH ON SCHEDULE IIIA, SCHEDULE IIIB, SCHEDULE IIIC,
SCHEDULE IIID, SCHEDULE IIIE AND SCHEDULE IIIF, HERETO, AS APPLICABLE, (UNLESS,
AT ANY TIME, SUCH RENTAL EQUIPMENT IS BEING USED AT A CONSTRUCTION OR SIMILAR
SITE OR SUCH RENTAL EQUIPMENT IS LOCATED AT THE RESIDENCE OF THE DRIVER
AUTHORIZED TO DRIVE THE RENTAL EQUIPMENT, (II) SUCH RENTAL EQUIPMENT (A) IS
COVERED BY A CERTIFICATE OF TITLE ON WHICH THE INTEREST OF THE AGENT (SUBJECT TO
THE TERMS OF THE INTERCREDITOR AGREEMENT AND APPLICABLE LAW AND 90 DAY PERIOD
(UNLESS OTHERWISE EXTENDED BY AGENT) FOR RENTAL EQUIPMENT OWNED ON THE CLOSING
DATE) HAS BEEN NOTED, FREE AND CLEAR OF ALL LIENS EXCEPT THOSE IN FAVOR OF AGENT
AND LENDERS, AND PERMITTED ENCUMBRANCES OF THE TYPE DESCRIBED IN CLAUSES (A),
(D), (E), (G) OR (M) OF THE DEFINITION OF SUCH TERM, AND (B) IS EQUIPPED WITH A
GLOBAL POSITIONING TRACKING DEVICE (THAT IS PERMANENTLY AFFIXED TO SUCH MOTOR
VEHICLE) THAT ENABLES SUCH GRANTOR TO DETERMINE AT ALL TIMES THE MOVEMENT AND
LOCATION OF SUCH MOTOR VEHICLE), (III) NO RENTAL EQUIPMENT, WITH AN AGGREGATE
VALUE IN EXCESS OF $250,000, IS NOW, OR SHALL AT ANY TIME OR TIMES HEREAFTER BE
STORED AT ANY OTHER LOCATION WITHOUT PRIOR NOTICE TO AGENT, AND THE APPLICABLE
GRANTOR WILL CONCURRENTLY THEREWITH OBTAIN, TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT, BAILEE, LANDLORD AND MORTGAGEE AGREEMENTS, (IV) EACH GRANTOR HAS
GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE TO ITS RENTAL EQUIPMENT AND SUCH
RENTAL EQUIPMENT IS NOT SUBJECT TO ANY LIEN OR SECURITY INTEREST OR DOCUMENT
WHATSOEVER EXCEPT FOR THE LIEN GRANTED TO AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, AND EXCEPT FOR PERMITTED ENCUMBRANCES, (V) EXCEPT AS SPECIFICALLY
DISCLOSED TO AGENT, SUCH RENTAL EQUIPMENT IS OF GOOD AND MERCHANTABLE QUALITY,
FREE FROM ANY DEFECTS, ORDINARY WEAR AND TEAR EXCEPTED, (VI) SUCH RENTAL
EQUIPMENT IS NOT SUBJECT TO ANY LICENSING, PATENT, ROYALTY, TRADEMARK, TRADE
NAME OR COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES THAT WOULD REQUIRE ANY
CONSENT OF ANY THIRD PARTY UPON SALE OR OTHER DISPOSITION OF THAT RENTAL
EQUIPMENT OR THE PAYMENT OF ANY MONIES TO ANY THIRD PARTY UPON SUCH SALE OR
OTHER DISPOSITION, AND (VI) THE SALE OR OTHER DISPOSITION OF SUCH RENTAL
EQUIPMENT BY AGENT FOLLOWING AN EVENT OF DEFAULT SHALL NOT REQUIRE THE CONSENT
OF ANY PERSON AND SHALL NOT CONSTITUTE A BREACH OR DEFAULT UNDER ANY CONTRACT OR
AGREEMENT TO WHICH ANY GRANTOR IS A PARTY OR TO WHICH SUCH PROPERTY IS SUBJECT.


 


(H)           SCHEDULE IVA SETS FORTH UNDER THE NAME OF EACH GRANTOR A COMPLETE
AND CORRECT LIST OF ALL ISSUED PATENTS, REGISTERED TRADEMARKS AND REGISTERED
COPYRIGHTS, AND PENDING APPLICATIONS FOR THE FOREGOING OWNED BY SUCH GRANTOR ON
THE DATE HEREOF; AND ALL REGISTRATIONS LISTED IN SCHEDULE IVA ARE IN FULL FORCE
AND EFFECT.  THIS AGREEMENT IS EFFECTIVE

 

7

--------------------------------------------------------------------------------


 


TO CREATE A VALID AND CONTINUING LIEN ON AND, UPON FILING OF APPROPRIATE
FINANCING STATEMENTS IN THE FILING OFFICES LISTED ON SCHEDULE I HERETO AND OF
THE COPYRIGHT SECURITY AGREEMENTS WITH THE UNITED STATES COPYRIGHT OFFICE AND
FILING OF THE PATENT SECURITY AGREEMENTS AND THE TRADEMARK SECURITY AGREEMENTS
WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, PERFECTED LIENS IN FAVOR OF
AGENT ON EACH GRANTOR’S PATENTS, TRADEMARKS AND COPYRIGHTS AND SUCH PERFECTED
LIENS ARE ENFORCEABLE AS SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS
FROM ANY GRANTOR.  UPON FILING OF THE COPYRIGHT SECURITY AGREEMENTS WITH THE
UNITED STATES COPYRIGHT OFFICE AND FILING OF THE PATENT SECURITY AGREEMENTS AND
THE TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND THE FILING OF APPROPRIATE FINANCING STATEMENTS LISTED ON SCHEDULE I
HERETO, ALL ACTION NECESSARY TO PROTECT AND PERFECT AGENT’S LIEN ON EACH
GRANTOR’S PATENTS, TRADEMARKS OR COPYRIGHTS SHALL HAVE BEEN DULY TAKEN.


 

Schedule IVB sets forth a complete and correct list of all material licenses and
other material agreements included in the Intellectual Property on the date
hereof.

 


(I)            ALL TITLED MOTOR VEHICLES OWNED BY EACH GRANTOR AS OF THE CLOSING
DATE ARE LISTED UNDER THE NAME OF SUCH GRANTOR ON SCHEDULE VA HERETO, BY MAKE,
MODEL, MODEL YEAR AND VEHICLE IDENTIFICATION NUMBER (“VIN”).  EACH GRANTOR, WITH
RESPECT TO ALL TITLED VEHICLES NOW OWNED, SHALL TAKE SUCH ACTIONS AS REQUIRED BY
THE CREDIT AGREEMENT AND INTERCREDITOR AGREEMENT.  EACH GRANTOR, WITH RESPECT TO
ANY TITLED VEHICLES ACQUIRED AFTER THE DATE HEREOF, SHALL WITHIN 20 DAYS OF SUCH
ACQUISITION (OR SUCH LONGER PERIOD AS MAY BE CONSENTED TO BE AGENT) NOTE AGENT’S
LIEN ON ALL MOTOR VEHICLE TITLE CERTIFICATES OR TAKE SUCH OTHER ACTION AS MAY BE
REASONABLY REQUESTED BY AGENT TO PERFECT AGENT’S SECURITY INTEREST IN THE TITLED
VEHICLES, PROVIDED THAT PRIOR TO THE FIRST LIEN LOAN TERMINATION DATE, EACH
GRANTOR WILL ONLY BE REQUIRED TO TAKE SUCH OTHER ACTIONS AS PROVIDED FOR IN THE
INTERCREDITOR AGREEMENT,


 


5.                                      COVENANTS


 

Without limiting any Grantor’s covenants and agreements contained in the Credit
Agreement and other Loan Documents, each Grantor covenants and agrees with
Agent, for the benefit of Agent and Lenders, that from and after the date of
this Agreement and until the Termination Date:

 


(A)           FURTHER ASSURANCES; PLEDGE OF INSTRUMENTS; CHATTEL PAPER.


 


(I)         AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF AGENT
AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR SHALL PROMPTLY AND DULY
EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
SUCH FURTHER ACTIONS AS AGENT MAY REASONABLY REQUEST TO OBTAIN THE FULL BENEFITS
OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING
(A) USING REASONABLE EFFORTS TO SECURE ALL CONSENTS AND APPROVALS NECESSARY OR
APPROPRIATE FOR THE ASSIGNMENT TO OR FOR THE BENEFIT OF AGENT OF ANY CONTRACTUAL
OBLIGATION, INCLUDING ANY LICENSE, HELD BY SUCH GRANTOR AND TO ENFORCE THE
SECURITY INTERESTS GRANTED HEREUNDER; AND (B) FILING ANY FINANCING OR
CONTINUATION STATEMENTS UNDER THE CODE WITH RESPECT TO THE LIENS GRANTED
HEREUNDER OR UNDER ANY

 

8

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENT AS TO THOSE JURISDICTIONS THAT ARE NOT UNIFORM COMMERCIAL
CODE JURISDICTIONS.


 


(II)        IN THE EVENT THAT ANY GRANTOR ACQUIRES ANY EQUIPMENT AND IN
CONNECTION THEREWITH GRANTS A SECURITY INTEREST IN SUCH EQUIPMENT TO ANY PERSON
PROVIDING PURCHASE MONEY FINANCING TO SUCH GRANTOR FOR SUCH EQUIPMENT AND SUCH
SECURITY INTEREST AND FINANCING DOES NOT CONTRAVENE ANY PROVISION OF THE CREDIT
AGREEMENT AND PROHIBITS THE LIEN OF AGENT THEREIN, AGENT, AT THE REQUEST OF SUCH
GRANTOR SHALL RELEASE ITS SECURITY INTEREST IN SUCH EQUIPMENT OR SHALL
SUBORDINATE SUCH LIEN (AS REQUIRED BY SUCH PERSON) AND SHALL AT THE COST AND
EXPENSE OF SUCH GRANTOR EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO RELEASE
SUCH LIEN OF RECORD; PROVIDED, HOWEVER, THAT UPON ANY SUCH PROHIBITION CEASING
TO BE BINDING ON SUCH GRANTOR, THE LIEN OF AGENT IN SUCH EQUIPMENT SHALL
AUTOMATICALLY BE REINSTATED AND SUCH GRANTOR SHALL IMMEDIATELY NOTIFY AGENT AND
SHALL TAKE ALL STEPS AS MAY BE NECESSARY TO PERFECT SUCH LIEN OF AGENT WITHIN
TWENTY (20) BUSINESS DAYS (OR SUCH LONGER PERIOD AS MAY BE CONSENTED TO BY
AGENT) FOLLOWING SUCH PROHIBITION CEASING TO BE EFFECTIVE.  ON EACH BUSINESS DAY
FOLLOWING THE CLOSING DATE EACH GRANTOR SHALL, UNTIL SUCH GRANTOR SHALL HAVE
COMPLIED WITH SECTION 4(I) AND THIS SECTION 5(A)(II) AS TO ALL VEHICLES COVERED
BY A CERTIFICATE OF TITLE AND OWNED BY SUCH GRANTOR ON THE CLOSING DATE, SUBMIT
TO AGENT A LIST INDICATING EACH VEHICLE FOR WHICH A CERTIFICATE OF TITLE AND
APPLICATION TO NOTE THE LIEN OF AGENT (OR FIRST LIEN AGENT, AS THE CASE MAY BE)
WAS SUBMITTED TO THE APPLICABLE MOTOR VEHICLE OFFICE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY AND INDICATING FOR EACH SUCH VEHICLE ITS STATE OF
REGISTRATION, NET BOOK VALUE, APPRAISED NET ORDERLY LIQUIDATION VALUE, VIN AND
DATE OF SUCH SUBMISSION AND ATTACHING TO SUCH LIST A COPY OF EVIDENCE OF EACH
SUCH SUBMISSION.


 


(III)       UNLESS AGENT SHALL OTHERWISE CONSENT IN WRITING (WHICH CONSENT MAY
BE REVOKED), SUCH GRANTOR SHALL DELIVER (A) IF PRIOR TO THE FIRST LIEN LOAN
TERMINATION DATE, TO THE FIRST LIEN AGENT AND (B) ANY TIME AFTER THE FIRST LIEN
LOAN TERMINATION DATE, TO AGENT, ALL COLLATERAL CONSISTING OF NEGOTIABLE CHATTEL
PAPER, DOCUMENTS, CERTIFICATED SECURITIES, AND INSTRUMENTS (INCLUDING
INTERCOMPANY NOTES BUT EXCLUDING WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM
RENTALS) (IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER
INSTRUMENTS OF TRANSFER EXECUTED IN BLANK) PROMPTLY AFTER SUCH CREDIT PARTY
RECEIVES THE SAME.  UPON ACQUIRING ANY NEGOTIABLE DOCUMENTS, CERTIFICATED
SECURITIES, CHATTEL PAPER OR INSTRUMENTS (INCLUDING ANY INTERCOMPANY NOTES BUT
EXCLUDING WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM RENTALS), IN EACH CASE
IN EXCESS OF $250,000, SUCH GRANTOR WILL PROVIDE PROMPT WRITTEN NOTICE THEREOF
TO AGENT.


 


(IV)       SUCH GRANTOR SHALL, IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT, OBTAIN WAIVERS OR SUBORDINATIONS OF LIENS FROM LANDLORDS, BAILEES AND
MORTGAGEES, AND SUCH GRANTOR SHALL IN ALL INSTANCES OBTAIN SIGNED
ACKNOWLEDGEMENTS OF AGENT’S LIENS FROM BAILEES HAVING POSSESSION OF SUCH
GRANTOR’S GOODS THAT THEY HOLD FOR THE BENEFIT OF AGENT.


 


(V)        TO THE EXTENT REQUIRED BY AGENT, SUCH GRANTOR SHALL OBTAIN
AUTHENTICATED CONTROL LETTERS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT FROM EACH ISSUER OF UNCERTIFICATED SECURITIES, SECURITIES INTERMEDIARY, OR
COMMODITIES INTERMEDIARY ISSUING OR

 

9

--------------------------------------------------------------------------------


 


HOLDING ANY FINANCIAL ASSETS OR COMMODITIES TO OR FOR SUCH GRANTOR.  AGENT SHALL
NOT TERMINATE SUCH GRANTOR’S ACCESS TO ANY SUCH FINANCIAL ASSETS OR COMMODITIES
EXCEPT DURING THE CONTINUATION OF AN EVENT OF DEFAULT.


 


(VI)       AS REQUIRED BY SECTION 6 OF THIS AGREEMENT, AND IN ACCORDANCE WITH
SECTION 2.9 OF THE CREDIT AGREEMENT, SUCH GRANTOR SHALL OBTAIN A BANK AGENCY AND
CONTROL AGREEMENT WITH EACH BANK OR FINANCIAL INSTITUTION HOLDING A DEPOSIT
ACCOUNT FOR SUCH GRANTOR.


 


(VII)      IF SUCH GRANTOR IS OR BECOMES THE BENEFICIARY OF A LETTER OF CREDIT
WITH AN INDIVIDUAL VALUE IN EXCESS OF $1,000,000 OR WITH AN AGGREGATE VALUE OF
$5,000,000, SUCH GRANTOR SHALL PROMPTLY, AND IN ANY EVENT WITHIN TWO
(2) BUSINESS DAYS AFTER BECOMING A BENEFICIARY, NOTIFY AGENT THEREOF AND SHALL
USE COMMERCIALLY REASONABLY EFFORTS TO ENTER INTO A CONTROL AGREEMENT WITH AGENT
AND THE ISSUER AND/OR CONFIRMATION BANK AND FIRST LIEN AGENT, IF PRIOR TO THE
FIRST LIEN LOAN TERMINATION DATE, WITH RESPECT TO LETTER-OF-CREDIT RIGHTS
ASSIGNING SUCH LETTER-OF-CREDIT RIGHTS TO AGENT AND FIRST LIEN AGENT, IF PRIOR
TO THE FIRST LIEN LOAN TERMINATION DATE, AND DIRECTING ALL PAYMENTS THEREUNDER
TO FIRST LIEN AGENT’S ACCOUNT FOR SO LONG AS FIRST LIEN AGENT IS THE CONTROLLING
SECURED PARTY UNDER THE CONTROL AGREEMENT AND UPON RECEIPT BY THE ISSUER AND/OR
CONFIRMATION BANK THAT FIRST LIEN AGENT IS NO LONGER THE CONTROLLING PARTY, TO
THE AGENT’S ACCOUNT, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(VIII)     SUCH GRANTOR SHALL TAKE ALL STEPS NECESSARY TO GRANT AGENT CONTROL OF
ALL ELECTRONIC CHATTEL PAPER IN ACCORDANCE WITH THE CODE AND ALL “TRANSFERABLE
RECORDS” AS DEFINED IN EACH OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT AND THE
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT; PROVIDED THAT PRIOR
TO THE FIRST LIEN LOAN TERMINATION DATE, THE REQUIREMENTS OF THIS CLAUSE
(VIII) SHALL BE DEEMED SATISFIED BY GRANTING CONTROL OF SUCH ELECTRONIC CHATTEL
PAPER TO THE FIRST LIEN AGENT.


 


(IX)       SUCH GRANTOR HEREBY IRREVOCABLY AUTHORIZES AGENT AT ANY TIME AND FROM
TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY UNIFORM COMMERCIAL CODE
JURISDICTION ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT
(A) INDICATE THE COLLATERAL (I) AS ALL ASSETS OF SUCH GRANTOR OR WORDS OF
SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE
COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE CODE OR SUCH JURISDICTION,
OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND
(B) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE CODE
FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR
AMENDMENT, INCLUDING (I) WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR,
AND (II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES.  SUCH
GRANTOR AGREES TO FURNISH ANY SUCH INFORMATION TO AGENT PROMPTLY UPON REQUEST. 
SUCH GRANTOR ALSO HEREBY RATIFIES ITS AUTHORIZATION FOR AGENT TO HAVE FILED IN
ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS OR
AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.

 

10

--------------------------------------------------------------------------------


 


(X)        SUCH GRANTOR SHALL PROMPTLY, AND IN ANY EVENT WITHIN TWO (2) BUSINESS
DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY AGENT OF ANY COMMERCIAL TORT CLAIM
(AS DEFINED IN THE CODE) WITH AN INDIVIDUAL VALUE IN EXCESS OF $1,000,000 OR
WITH AN AGGREGATE VALUE IN EXCESS OF $5,000,000 ACQUIRED BY IT AND UNLESS
OTHERWISE CONSENTED BY AGENT IN WRITING (WHICH CONSENT MAY BE REVOKED), SUCH
GRANTOR SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT, GRANTING TO AGENT A
LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(B)        MAINTENANCE OF RECORDS.  SUCH GRANTOR SHALL KEEP AND MAINTAIN, AT ITS
OWN COST AND EXPENSE, SATISFACTORY AND COMPLETE RECORDS OF THE COLLATERAL,
INCLUDING A RECORD OF ANY AND ALL PAYMENTS RECEIVED AND ANY AND ALL CREDITS
GRANTED WITH RESPECT TO THE COLLATERAL AND ALL OTHER DEALINGS WITH THE
COLLATERAL.  SUCH GRANTOR SHALL MARK ITS BOOKS AND RECORDS PERTAINING TO THE
COLLATERAL TO EVIDENCE THIS AGREEMENT AND THE LIENS GRANTED HEREBY.  IF ANY
GRANTOR RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENTS (INCLUDING
INTERCOMPANY NOTES BUT EXCLUDING WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM
RENTALS) WITH (A) ANY TIME BEFORE THE FIRST LIEN LOAN TERMINATION DATE, THE
FIRST LIEN AGENT’S CONSENT, OR (B) ANY TIME AFTER THE FIRST LIEN LOAN
TERMINATION DATE, AGENT’S CONSENT, SUCH CHATTEL PAPER AND INSTRUMENTS (INCLUDING
INTERCOMPANY NOTES BUT EXCLUDING WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM
RENTALS) SHALL BE MARKED WITH THE FOLLOWING LEGEND: (X) IF BEFORE THE FIRST LIEN
LOAN TERMINATION DATE, “THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED
HEREBY ARE SUBJECT TO THE SEPARATE SECURITY INTERESTS OF (A) GENERAL ELECTRIC
CAPITAL CORPORATION, AS FIRST LIEN AGENT, FOR THE BENEFIT OF FIRST LIEN AGENT
AND THE FIRST LIEN LENDERS AND (B) DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
SECOND LIEN AGENT, FOR THE BENEFIT OF SECOND LIEN AGENT AND CERTAIN LENDERS,” OR
(Y) IF AFTER THE FIRST LIEN LOAN TERMINATION DATE, “THIS WRITING AND THE
OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS AGENT, FOR THE BENEFIT OF AGENT AND
CERTAIN LENDERS.”


 


(C)        COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.


 


(I)       SUCH GRANTOR SHALL NOTIFY AGENT PROMPTLY IF IT KNOWS OR HAS REASON TO
KNOW THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY MATERIAL PATENT,
TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MAY BECOME ABANDONED OR
DEDICATED, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE
INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE OR ANY COURT) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY PATENT, TRADEMARK
OR COPYRIGHT, ITS RIGHT TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(II)      IN NO EVENT SHALL SUCH GRANTOR, EITHER DIRECTLY OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR THE REGISTRATION OF ANY
PATENT, TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY
WITHOUT GIVING AGENT PRIOR WRITTEN NOTICE THEREOF, AND, UPON REQUEST OF AGENT,
SUCH GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL PATENT SECURITY AGREEMENTS,
COPYRIGHT SECURITY AGREEMENTS OR TRADEMARK SECURITY AGREEMENTS AS AGENT MAY
REASONABLY REQUEST TO EVIDENCE AGENT’S LIEN ON SUCH PATENT,

 

11

--------------------------------------------------------------------------------


 


TRADEMARK OR COPYRIGHT, AND THE GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(III)       SUCH GRANTOR SHALL TAKE ALL ACTIONS NECESSARY OR REASONABLY
REQUESTED BY AGENT TO MAINTAIN AND PURSUE (AND NOT ABANDON) EACH APPLICATION, TO
OBTAIN THE RELEVANT REGISTRATION AND TO MAINTAIN THE REGISTRATION OF EACH OF THE
PATENTS, TRADEMARKS AND COPYRIGHTS (NOW OR HEREAFTER EXISTING), INCLUDING THE
FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF
NONCONTESTABILITY AND OPPOSITION AND INTERFERENCE AND CANCELLATION PROCEEDINGS,
UNLESS SUCH GRANTOR SHALL DETERMINE THAT SUCH PATENT, TRADEMARK OR COPYRIGHT IS
NOT MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


(IV)       IN THE EVENT GRANTOR LEARNS THAT ANY OF THE PATENT, TRADEMARK OR
COPYRIGHT COLLATERAL IS INFRINGED UPON, OR MISAPPROPRIATED OR DILUTED BY A THIRD
PARTY, EACH GRANTOR SHALL COMPLY WITH SECTION 5(A)(IX) OF THIS AGREEMENT.  SUCH
GRANTOR SHALL, UNLESS IT SHALL REASONABLY DETERMINE THAT SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION OF PATENT, TRADEMARK OR COPYRIGHT COLLATERAL IS NOT
MATERIAL TO THE CONDUCT OF ITS BUSINESS OR OPERATIONS, PROMPTLY SUE FOR
INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES
FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND SHALL TAKE SUCH OTHER
ACTIONS AS AGENT SHALL DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
PATENT, TRADEMARK OR COPYRIGHT COLLATERAL.


 


(D)        INDEMNIFICATION.  IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY AGENT
OR ANY LENDER RELATING TO ANY COLLATERAL FOR ANY SUM OWING WITH RESPECT THERETO
OR TO ENFORCE ANY RIGHTS OR CLAIMS WITH RESPECT THERETO, SUCH GRANTOR WILL SAVE,
INDEMNIFY AND KEEP AGENT AND LENDERS HARMLESS FROM AND AGAINST ALL EXPENSE
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), LOSS OR DAMAGE SUFFERED BY
REASON OF ANY DEFENSE, SET-OFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OF
LIABILITY WHATSOEVER OF ITS ACCOUNT DEBTORS OR OTHER PERSON OBLIGATED ON THE
COLLATERAL, ARISING OUT OF A BREACH BY SUCH GRANTOR OF ANY OBLIGATION THEREUNDER
OR ARISING OUT OF ANY OTHER AGREEMENT, INDEBTEDNESS OR LIABILITY AT ANY TIME
OWING TO, OR IN FAVOR OF, SUCH OBLIGOR OR ITS SUCCESSORS FROM SUCH GRANTOR,
EXCEPT IN THE CASE OF AGENT OR ANY LENDER, TO THE EXTENT SUCH EXPENSE, LOSS, OR
DAMAGE IS ATTRIBUTABLE SOLELY TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
AGENT OR SUCH LENDER AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION.  ALL SUCH OBLIGATIONS OF EACH GRANTOR SHALL BE AND REMAIN
ENFORCEABLE AGAINST AND ONLY AGAINST SUCH GRANTOR AND SHALL NOT BE ENFORCEABLE
AGAINST AGENT OR ANY LENDER.


 


(E)        COMPLIANCE WITH TERMS OF ACCOUNTS, ETC.  IN ALL MATERIAL RESPECTS,
SUCH GRANTOR WILL PERFORM AND COMPLY WITH ALL OBLIGATIONS IN RESPECT OF THE
COLLATERAL AND ALL OTHER AGREEMENTS TO WHICH IT IS A PARTY OR BY WHICH IT IS
BOUND RELATING TO THE COLLATERAL.


 


(F)        LIMITATION ON LIENS ON COLLATERAL.  SUCH GRANTOR WILL NOT CREATE,
PERMIT OR SUFFER TO EXIST, AND WILL DEFEND THE COLLATERAL AGAINST, AND TAKE SUCH
OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON ANY OF THE COLLATERAL EXCEPT
PERMITTED ENCUMBRANCES, AND WILL DEFEND THE RIGHT, TITLE AND INTEREST OF AGENT
AND LENDERS IN AND TO ANY OF SUCH GRANTOR’S RIGHTS UNDER THE COLLATERAL AGAINST
THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, EXCEPT CLAIMS PURSUANT TO
PERMITTED ENCUMBRANCES.

 

12

--------------------------------------------------------------------------------


 


(G)        LIMITATIONS ON DISPOSITION.  SUCH GRANTOR WILL NOT SELL, LICENSE,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, OR ATTEMPT OR
CONTRACT TO DO SO EXCEPT AS PERMITTED BY THIS AGREEMENT OR THE CREDIT AGREEMENT.


 


(H)        FURTHER IDENTIFICATION OF COLLATERAL.  SUCH GRANTOR WILL, IF SO
REQUESTED BY AGENT, FURNISH TO AGENT, AS OFTEN AS AGENT REASONABLY REQUESTS,
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS AGENT MAY REASONABLY
REQUEST, ALL IN SUCH DETAIL AS AGENT MAY REASONABLY SPECIFY.  GRANTOR SHALL
PROMPTLY NOTIFY AGENT IN WRITING UPON ACQUIRING ANY INTEREST HEREAFTER IN
PROPERTY THAT IS OF A TYPE WHERE A SECURITY INTEREST OR LIEN MUST BE OR MAY BE
REGISTERED, RECORDED OR FILED UNDER, OR NOTICE THEREOF GIVEN UNDER, ANY FEDERAL
STATUTE OR REGULATION AND THAT IS NOT ALREADY COVERED BY THIS AGREEMENT.


 


(I)         NOTICES.  SUCH GRANTOR WILL ADVISE AGENT PROMPTLY, IN REASONABLE
DETAIL (I) OF ANY LIEN (OTHER THAN PERMITTED ENCUMBRANCES) OR CLAIM MADE OR
ASSERTED AGAINST ANY OF THE COLLATERAL, AND (II) OF THE OCCURRENCE OF ANY OTHER
EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THE AGGREGATE VALUE OF THE COLLATERAL OR ON THE LIENS CREATED HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT.


 


(J)         GOOD STANDING CERTIFICATES.  IF AND WHENEVER REQUESTED BY AGENT,
SUCH GRANTOR SHALL PROVIDE TO AGENT A CERTIFICATE OF GOOD STANDING FROM ITS
STATE OF INCORPORATION OR ORGANIZATION.


 


(K)        ORGANIZATIONAL/COLLATERAL LOCATION CHANGES, NO REINCORPORATION.  SUCH
GRANTOR WILL GIVE AGENT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY
CHANGE REQUIRED TO BE MADE TO SCHEDULE IIIA, SCHEDULE IIIB, SCHEDULE IIIC,
SCHEDULE IIID OR SCHEDULE IIIE.  WITHOUT LIMITING THE PROHIBITIONS ON MERGERS
INVOLVING ANY GRANTOR AS CONTAINED IN THE CREDIT AGREEMENT, NONE OF THE GRANTORS
SHALL REINCORPORATE OR REORGANIZE ITSELF UNDER THE LAWS OF ANY JURISDICTION
OTHER THAN THE JURISDICTION IN WHICH IT IS INCORPORATED OR ORGANIZED AS OF THE
DATE HEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.


 


(L)         TERMINATIONS; AMENDMENTS NOT AUTHORIZED.  SUCH GRANTOR ACKNOWLEDGES
THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR
TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT FILED IN FAVOR OF
AGENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND AGREES THAT IT WILL NOT DO
SO WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, SUBJECT TO SUCH GRANTOR’S RIGHTS
UNDER SECTION 9-509(D)(2) OF THE CODE.


 


(M)      AUTHORIZED TERMINATIONS.  AGENT WILL PROMPTLY DELIVER TO SUCH GRANTOR
FOR FILING OR AUTHORIZE SUCH GRANTOR TO PREPARE AND FILE TERMINATION STATEMENTS
AND RELEASES IN ACCORDANCE WITH SECTION 9.21 OF THE CREDIT AGREEMENT.


 


(N)        JOINDER OF ADDITIONAL GUARANTORS.  THE GRANTORS SHALL CAUSE EACH
SUBSIDIARY OF THE BORROWER WHICH, FROM TIME TO TIME, AFTER THE DATE HEREOF SHALL
BE REQUIRED TO PLEDGE ANY ASSETS TO THE AGENT FOR THE BENEFIT OF THE AGENT AND
THE LENDERS PURSUANT TO THE PROVISIONS OF THE CREDIT AGREEMENT, (A) TO EXECUTE
AND DELIVER TO THE AGENT (I) A JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1 HERETO WITHIN THIRTY (30) DAYS OF THE DATE ON WHICH IT WAS ACQUIRED OR
CREATED AND (II) A PERFECTION CERTIFICATE, IN EACH CASE,

 

13

--------------------------------------------------------------------------------


 


WITHIN THIRTY (30) DAYS OF THE DATE ON WHICH IT WAS ACQUIRED OR CREATED OR
(B) IN THE CASE OF A SUBSIDIARY ORGANIZED OUTSIDE OF THE UNITED STATES REQUIRED
TO PLEDGE ANY ASSETS TO THE AGENT, TO EXECUTE AND DELIVER TO THE AGENT SUCH
DOCUMENTATION AS THE AGENT SHALL REASONABLY REQUEST AND, IN EACH CASE WITH
RESPECT TO CLAUSES (A) AND (B) ABOVE, UPON SUCH EXECUTION AND DELIVERY, SUCH
SUBSIDIARY SHALL CONSTITUTE A “GRANTOR” FOR ALL PURPOSES HEREUNDER WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A GRANTOR HEREIN.  THE EXECUTION AND
DELIVERY OF SUCH JOINDER AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY GRANTOR
HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL REMAIN IN
FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR AS A PARTY
TO THIS AGREEMENT.


 


6.                                      BANK ACCOUNTS; COLLECTION OF ACCOUNTS
AND PAYMENTS


 

Each Grantor shall enter into a bank agency and control agreement (“Bank Agency
and Control Agreement”), in a form reasonably acceptable to Agent, with each
financial institution with which each Grantor maintains from time to time any
Deposit Account (other than Excluded Accounts).  Each Bank Agency and Control
Agreement shall provide, among other things, that (a)  all items of payment
deposited in each Deposit Account subject thereto shall be held by the
applicable financial institution as Agent or bailee-in-possession for Agent, on
behalf of itself and Lenders, (b) the financial institution executing such
agreement has no rights of offset or recoupment of any other claim against any
Deposit Account subject thereto, as the case may be, other than for payment of
its services and other charges directly related to the administration of each
such Deposit Account and for returned checks or other items of payment, and
(c) to the extent provided below, the financial institution will transfer all
amounts held or deposited from time to time in any such Deposit Account as Agent
may so direct.  Each Grantor hereby grants to Agent, for the benefit of Agent
and Lenders, a continuing lien upon, and security interest in, all such Deposit
Accounts and all funds at any time paid, deposited, credited or held in such
Deposit Accounts (whether for collection, provisionally or otherwise) or
otherwise in the possession of such financial institutions, and each such
financial institution shall act as Agent’s agent in connection therewith.  No
Grantor shall establish any Deposit Account with any financial institution
unless prior thereto Agent and such Grantor shall have entered into a Bank
Agency and Control Agreement reasonably satisfactory to Agent with such
financial institution and, prior to the First Lien Loan Termination Date, First
Lien Agent.

 


7.                                      AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT


 

On the Closing Date each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Maturity Date
or the payment in full of the Obligations.  The powers conferred on Agent, for
the benefit of Agent and Lenders, under the Power of Attorney are solely to
protect Agent’s interests (for the benefit of Agent and Lenders) in the
Collateral and shall not impose any duty upon Agent or any Lender to exercise
any such powers.  Agent agrees that (a) except for the powers granted in clause
(h) of the Power of Attorney, it shall not exercise any power or authority
granted under the Power of Attorney unless an Event of Default has occurred and
is continuing, and (b) Agent shall account for any moneys received by Agent in
respect

 

14

--------------------------------------------------------------------------------


 

of any foreclosure on or disposition of Collateral pursuant to the Power of
Attorney provided that none of Agent nor any Lender shall have any duty as to
any Collateral, and Agent and Lenders shall be accountable only for amounts they
actually receive as a result of the exercise of such powers.  NONE OF AGENT,
LENDERS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO
ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 


8.                                      REMEDIES; RIGHTS UPON DEFAULT


 


(A)           IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO IT UNDER
THIS AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND UNDER ANY
OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO ANY OF THE
OBLIGATIONS IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AGENT
MAY, SUBJECT TO THE INTERCREDITOR AGREEMENT, EXERCISE ALL RIGHTS AND REMEDIES OF
A SECURED PARTY UNDER THE CODE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR EXPRESSLY AGREES THAT IN ANY SUCH EVENT AGENT, WITHOUT
DEMAND OF PERFORMANCE OR OTHER DEMAND, ADVERTISEMENT OR NOTICE OF ANY KIND
(EXCEPT THE NOTICE SPECIFIED BELOW OF TIME AND PLACE OF PUBLIC OR PRIVATE SALE)
TO OR UPON ANY GRANTOR OR ANY OTHER PERSON (ALL AND EACH OF WHICH DEMANDS,
ADVERTISEMENTS AND NOTICES ARE HEREBY EXPRESSLY WAIVED TO THE MAXIMUM EXTENT
PERMITTED BY THE CODE AND OTHER APPLICABLE LAW), MAY FORTHWITH (PERSONALLY OR
THROUGH ITS AGENTS) ENTER UPON THE PREMISES WHERE ANY COLLATERAL IS LOCATED
THROUGH SELF-HELP, WITHOUT JUDICIAL PROCESS, WITHOUT FIRST OBTAINING A FINAL
JUDGMENT OR GIVING ANY GRANTOR OR ANY OTHER PERSON NOTICE AND OPPORTUNITY FOR A
HEARING ON AGENT’S CLAIM OR ACTION AND MAY TAKE POSSESSION OF, COLLECT, RECEIVE,
ASSEMBLE, PROCESS, APPROPRIATE, REMOVE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND MAY FORTHWITH SELL, LEASE, LICENSE, ASSIGN, GIVE AN OPTION OR
OPTIONS TO PURCHASE, OR SELL OR OTHERWISE DISPOSE OF AND DELIVER SAID COLLATERAL
(OR CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR MORE PARCELS AT A PUBLIC
OR PRIVATE SALE OR SALES, AT ANY EXCHANGE AT SUCH PRICES AS IT MAY DEEM
ACCEPTABLE, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF
ANY CREDIT RISK.  AGENT OR ANY LENDER SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC
SALE OR SALES AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE OR
SALES, TO PURCHASE FOR THE BENEFIT OF AGENT AND LENDERS, THE WHOLE OR ANY PART
OF SAID COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION, WHICH
EQUITY OF REDEMPTION EACH GRANTOR HEREBY RELEASES.  SUCH SALES MAY BE ADJOURNED
AND CONTINUED FROM TIME TO TIME WITH OR WITHOUT NOTICE.  AGENT SHALL HAVE THE
RIGHT TO CONDUCT SUCH SALES ON EACH GRANTOR’S PREMISES OR ELSEWHERE AND SHALL
HAVE THE RIGHT TO USE EACH GRANTOR’S PREMISES WITHOUT CHARGE FOR SUCH TIME OR
TIMES AS AGENT DEEMS NECESSARY OR ADVISABLE.


 

Subject in all cases to the Intercreditor Agreement, if any Event of Default
shall have occurred and be continuing, each Grantor further agrees, at Agent’s
request, to assemble the Collateral and make it available to Agent at a place or
places designated by Agent which are reasonably convenient to Agent and such
Grantor, whether at such Grantor’s premises or elsewhere. 

 

15

--------------------------------------------------------------------------------


 

Without limiting the foregoing, Agent shall also have the right to require that
each Grantor store and keep any Collateral pending further action by Agent, and
while Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
Collateral in good condition.  Until Agent is able to effect a sale, lease,
license or other disposition of Collateral, Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by Agent.  Agent shall not have any obligation to any Grantor
to maintain or preserve the rights of any Grantor as against third parties with
respect to Collateral while Collateral is in the possession of Agent.  Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of Agent’s remedies (for the benefit
of Agent and Lenders), with respect to such appointment without prior notice or
hearing as to such appointment.  Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale to the
Obligations as provided in the Credit Agreement, and only after so paying over
such net proceeds, and after the payment by Agent of any other amount required
by any provision of law, need Agent account for the surplus, if any, to any
Grantor.  To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction.  Each Grantor agrees
that ten (10) days prior notice by Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters.  Notwithstanding any such notice of sale, Agent
shall not be obligated to make any sale of Collateral.  In connection with any
sale, lease, license or other disposition of Collateral, Agent may disclaim any
warranties that might arise in connection therewith and Agent shall have no
obligation to provide any warranties at such time.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any attorneys’
fees or other expenses incurred by Agent or any Lender to collect such
deficiency.

 


(B)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, EACH GRANTOR
HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE (TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW) OF ANY KIND IN CONNECTION WITH THIS AGREEMENT OR
ANY COLLATERAL.


 


(C)           TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON AGENT TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER, EACH GRANTOR ACKNOWLEDGES
AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR AGENT (I) TO FAIL TO
INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY AGENT TO PREPARE COLLATERAL FOR
DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO
FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) IF NOT REQUIRED
BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE
COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF, (III) TO
FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER PERSONS
OBLIGATED ON COLLATERAL OR TO REMOVE LIENS ON OR ANY ADVERSE CLAIMS AGAINST
COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS AND
OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF COLLECTION
AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO ADVERTISE DISPOSITIONS OF
COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT
THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER

 

16

--------------------------------------------------------------------------------


 


PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY GRANTOR, FOR EXPRESSIONS OF
INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL, (VII) TO HIRE ONE
OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF
COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF
THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPACITY OF
DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO DISPOSE OF ASSETS
IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM DISPOSITION WARRANTIES,
SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO PURCHASE INSURANCE OR
CREDIT ENHANCEMENTS TO INSURE AGENT AGAINST RISKS OF LOSS, COLLECTION OR
DISPOSITION OF COLLATERAL OR TO PROVIDE TO AGENT A GUARANTEED RETURN FROM THE
COLLECTION OR DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED
APPROPRIATE BY AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT
BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST AGENT IN THE COLLECTION
OR DISPOSITION OF ANY OF THE COLLATERAL.  EACH GRANTOR ACKNOWLEDGES THAT THE
PURPOSE OF THIS SECTION 8(C) IS TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT
ACTIONS OR OMISSIONS BY AGENT WOULD BE COMMERCIALLY REASONABLE IN AGENT’S
EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS
BY AGENT SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT
BEING INDICATED IN THIS SECTION 8(C).  WITHOUT LIMITATION UPON THE FOREGOING,
NOTHING CONTAINED IN THIS SECTION 8(C) SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO
ANY GRANTOR OR TO IMPOSE ANY DUTIES ON AGENT THAT WOULD NOT HAVE BEEN GRANTED OR
IMPOSED BY THIS AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS
SECTION 8(C).


 


(D)           NEITHER AGENT NOR ANY LENDER SHALL BE REQUIRED TO MAKE ANY DEMAND
UPON, OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES AGAINST, ANY GRANTOR,
ANY OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY OTHER PERSON WITH RESPECT TO THE
PAYMENT OF THE OBLIGATIONS OR TO PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY COLLATERAL THEREFOR OR ANY DIRECT OR INDIRECT
GUARANTEE THEREOF.  NEITHER AGENT NOR ANY LENDER SHALL BE REQUIRED TO MARSHAL
THE COLLATERAL OR ANY GUARANTEE OF THE OBLIGATIONS OR TO RESORT TO THE
COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, AND ALL OF ITS AND
THEIR RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE CUMULATIVE.  TO
THE EXTENT IT MAY LAWFULLY DO SO, EACH GRANTOR ABSOLUTELY AND IRREVOCABLY WAIVES
AND RELINQUISHES THE BENEFIT AND ADVANTAGE OF, AND COVENANTS NOT TO ASSERT
AGAINST AGENT OR ANY LENDER, ANY VALUATION, STAY, APPRAISEMENT, EXTENSION,
REDEMPTION OR SIMILAR LAWS AND ANY AND ALL RIGHTS OR DEFENSES IT MAY HAVE AS A
SURETY NOW OR HEREAFTER EXISTING WHICH, BUT FOR THIS PROVISION, MIGHT BE
APPLICABLE TO THE SALE OF ANY COLLATERAL MADE UNDER THE JUDGMENT, ORDER OR
DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER OF SALE CONFERRED BY THIS
AGREEMENT, OR OTHERWISE.


 


9.                                      GRANT OF LICENSE TO USE INTELLECTUAL
PROPERTY COLLATERAL


 

For the purpose of enabling Agent to exercise rights and remedies under
Section 8 hereof (including, without limiting the terms of Section 8 hereof, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of Collateral) at such time as
Agent shall be lawfully entitled to exercise such rights and remedies, subject
to the terms of the Intercreditor Agreement, each Grantor hereby grants to
Agent, for the benefit of Agent and Lenders, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual

 

17

--------------------------------------------------------------------------------


 

Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and an irrevocable license
(exercisable without payment of rent or other compensation to such Grantor) to
use and occupy all real estate owned or leased by such Grantor; provided,
however, that if and to the extent that the grant of license to Agent would
result in a violation of any agreements relating to the Intellectual Property or
the real estate or cause any such agreement to be void or voidable, the license
granted hereunder shall be deemed limited to only such license or rights as
Grantors may be authorized to give without consent under such agreements without
breaching or voiding such agreements.

 


10.                               LIMITATION ON AGENT’S AND LENDERS’ DUTY IN
RESPECT OF COLLATERAL


 

Agent and each Lender shall use reasonable care with respect to the Collateral
in its possession or under its control.  Neither Agent nor any Lender shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.  Agent shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other agent or bailee selected by Agent in good
faith.

 


11.                               REINSTATEMENT


 

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Grantor for liquidation
or reorganization, should any Grantor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 


12.                               SURETYSHIP WAIVERS BY GRANTOR; OBLIGATIONS
ABSOLUTE


 


(A)           EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH GRANTOR WAIVES DEMAND,
NOTICE, PROTEST, NOTICE OF ACCEPTANCE OF THIS AGREEMENT, NOTICE OF LOANS MADE,
CREDIT EXTENDED, COLLATERAL RECEIVED OR DELIVERED OR OTHER ACTION TAKEN IN
RELIANCE HEREON AND ALL OTHER DEMANDS AND NOTICES OF ANY DESCRIPTION THEREOF,
ALL IN SUCH MANNER AND AT SUCH TIME OR TIMES AS AGENT MAY DEEM ADVISABLE.  AGENT
SHALL HAVE NO DUTY AS TO THE COLLECTION OR PROTECTION OF THE COLLATERAL OR ANY
INCOME THEREON, NOR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES, NOR
AS TO THE PRESERVATION OF ANY RIGHTS PERTAINING THERETO BEYOND THE SAFE CUSTODY
THEREOF.

 

18

--------------------------------------------------------------------------------


 


(B)           ALL RIGHTS OF AGENT HEREUNDER, THE SECURITY INTERESTS AND ALL
OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE
FOREGOING, (II) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT, (III) ANY EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY LIEN ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR
WAIVER OF OR CONSENT UNDER OR DEPARTURE FROM OR ANY ACCEPTANCE OF PARTIAL
PAYMENT THEREON AND OR SETTLEMENT, COMPROMISE OR ADJUSTMENT OF ANY OBLIGATION OR
OF ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE OBLIGATIONS, OR
(IV) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE
TO, OR A DISCHARGE OF, SUCH GRANTOR IN RESPECT OF THE OBLIGATIONS OR THIS
AGREEMENT.


 


13.                               EXPENSES AND ATTORNEY’S FEES


 

Without limiting any Grantor’s obligations under the Credit Agreement or the
other Loan Documents, Grantors agree, jointly and severally, to promptly pay all
fees, costs and expenses (including reasonable attorneys’ fees and expenses and
allocated costs of internal legal staff) incurred in connection with
(a) protecting, storing, warehousing, appraising, insuring, handling,
maintaining and shipping the Collateral, (b) creating, perfecting, maintaining
and enforcing Agent’s Liens and (c) collecting, enforcing, retaking, holding,
preparing for disposition, processing and disposing of Collateral.

 


14.                               NOTICES


 

Any notice or other communication required shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied,
sent by overnight courier service or U.S. mail and shall be deemed to have been
given: (a) if delivered in person, when delivered; (b) if delivered by fax, on
the date of transmission if transmitted on a Business Day before 4:00 p.m. New
York Time; (c) if delivered by overnight courier, one (1) Business Day after
delivery to the courier properly addressed; or (d) if delivered by U.S. mail,
four (4) Business Days after deposit with postage prepaid and properly
addressed.

 

Notices shall be addressed as follows:

 

If to any
Grantor:                                                                                              
c/o PENHALL COMPANY
1801 W. Penhall Way
Anaheim, California 92801
Attn: Chief Financial Officer
Fax No.: (714) 778-5638

 

19

--------------------------------------------------------------------------------


 

With a copy
to:                                                                                                           
DECHERT LLP
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attn: Gary L. Green, Esq.
Fax No.: (215) 994-2222

 

If to
Agent:                                                                                                                                
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Global Credit Products
Leveraged Loan Portfolio

60 Wall Street, NYC60-1104

New York, NY 10005-2858
Attn: Omayra Laucella
Fax: (212) 797-5690

 

With a copy
to:                                                                                                           
CAHILL GORDON & REINDEL LLP
80 Pine Street
New York, NY 10005
Attn: William M. Hartnett

 


15.                               SEVERABILITY


 

The invalidity, illegality, or unenforceability in any jurisdiction of any
provision under the Loan Documents shall not affect or impair the remaining
provisions in the Loan Documents.

 


16.                               NO WAIVER, CUMULATIVE REMEDIES


 

Neither Agent nor any Lender shall by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by Agent and then only to the extent
therein set forth.  A waiver by Agent of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which Agent
would otherwise have had on any future occasion.  No failure to exercise nor any
delay in exercising on the part of Agent or any Lender, any right, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.  None of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by Agent and each Grantor.

 


17.                               LIMITATION BY LAW


 

All rights, remedies and powers provided in this Agreement may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions

 

20

--------------------------------------------------------------------------------


 

of law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 


18.                               TERMINATION OF THIS AGREEMENT


 

Subject to Section 11 hereof, this Agreement shall terminate when all
Obligations have been paid in full in cash.  Following the termination of this
agreement, Agent shall, upon reasonable request, and at the sole cost and
expense of Grantors, execute such termination statements and other releases (in
form and substance reasonably satisfactory to Agent) with respect to security
granted hereunder, and Agent shall at such time transfer any Instrument or
Chattel Paper or other item of Collateral delivered to the Agent hereunder to
the Grantors, without recourse and without representation of warranty.

 


19.                               SUCCESSORS AND ASSIGNS


 

This Agreement and all obligations of each Grantor hereunder shall be binding
upon the successors and permitted assigns of such Grantor (including any
debtor-in-possession on behalf of such Grantor) and shall, together with the
rights and remedies of Agent, for the benefit of Agent and Lenders, hereunder,
inure to the benefit of Agent and Lenders, all future holders of any instrument
evidencing any of the Obligations and their respective successors and permitted
assigns except that Grantors may not assign any of their rights or obligations
hereunder without the written consent of all Lenders which assignment without
such consent shall be void.  No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to Agent, for the benefit of Agent
and Lenders, hereunder.

 


20.                               COUNTERPARTS


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one in the same instrument.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.

 


21.                               GOVERNING LAW


 


(A)           THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES WHICH SHALL BE DEEMED NOT TO INCLUDE SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


 


(B)           EACH GRANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY,

 

21

--------------------------------------------------------------------------------


 


STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH GRANTOR EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.  EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH GRANTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH GRANTOR, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. 
IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS OF GRANTORS, CREDIT PARTIES OR ANY OF THEIR
AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF GRANTORS OR
SUCH CREDIT PARTIES FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING
THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE).  GRANTORS AND CREDIT PARTIES AGREE THAT AGENT’S OR ANY
LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF
THESE INDIVIDUALS AS IF UNDER CROSS EXAMINATION AND THAT ANY DISCOVERY
DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN
EVIDENCE DEPOSITION.  GRANTORS AND CREDIT PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.


 


22.                               WAIVER OF JURY TRIAL


 

EACH GRANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH GRANTOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, AND THAT AGENT HAS RELIED ON THE WAIVER
IN ENTERING INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS AND WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH GRANTOR
WARRANTS AND REPRESENTS THAT SUCH GRANTOR HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT SUCH GRANTOR KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

22

--------------------------------------------------------------------------------


 


23.                               HEADINGS


 

Section and subsection headings are included herein for convenience of reference
only and shall not constitute a part of this Agreement for any other purposes or
be given substantive effect.

 


24.                               NO STRICT CONSTRUCTION


 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 


25.                               ADVICE OF COUNSEL


 

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Section 21 and Section 22,
with its counsel.

 


26.                               BENEFIT OF LENDERS


 

All Liens granted or contemplated hereby shall be for the benefit of Agent and
Lenders, and all proceeds or payments realized from Collateral in accordance
herewith shall be applied to the Obligations in accordance with the terms of the
Credit Agreement and the Intercreditor Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

PENHALL COMPANY,

 

as a Grantor

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

BOB MACK CO., INC.,

 

as a Grantor

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

PENHALL LEASING, L.L.C.,

 

as a Grantor

 

BY:

PENHALL COMPANY,

 

 

its sole member

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

CAPITOL DRILLING SUPPLIES, INC.,

 

as a Grantor

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

PENHALL INTERNATIONAL CORP.,

 

as a Grantor

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

PENHALL INVESTMENTS, INC.,

 

as a Grantor

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

(SIGNATURE PAGE TO PENHALL SECURITY AGREEMENT)

 

--------------------------------------------------------------------------------


 

 

DEUSTCHE BANK TRUST COMPANY
AMERICAS, as Agent

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

By:

/s/ Evelyn Lazala

 

 

Name: Evelyn Lazala

 

 

Title: Vice President

 

(SIGNATURE PAGE TO PENHALL SECURITY AGREEMENT)

 

--------------------------------------------------------------------------------


 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by each of Penhall Company, Bob
Mack Co., Inc., Capitol Drilling Supplies, Inc., Penhall Leasing, L.L.C.,
Penhall International Corp. and Penhall Investments, Inc. (referred to herein
individually as “Grantor” and collectively as “Grantors”) to Deutsche Bank Trust
Company Americas (hereinafter referred to as “Attorney”), as Agent for the
benefit of Agent and Lenders, under a Second Lien Term Loan Agreement and a
Security Agreement, both dated as November 1, 2005 and other related documents
(the “Loan Documents”).  No person to whom this Power of Attorney is presented,
as authority for Attorney to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from any Grantor as to
the authority of Attorney to take any action described below, or as to the
existence of or fulfillment of any condition to this Power of Attorney, which is
intended to grant to Attorney unconditionally the authority to take and perform
the actions contemplated herein, and each Grantor irrevocably waives any right
to commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney.  The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by any Grantor without Attorney’s
written consent.

 

Subject to the terms of the Intercreditor Agreement, each Grantor hereby
irrevocably constitutes and appoints Attorney (and all officers, employees or
agents designated by Attorney), with full power of substitution, as such
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor
or in its own name, from time to time in Attorney’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Loan Documents upon the occurrence and during the continuance of an Event of
Default as defined and described in the Loan Documents.  Without limiting the
generality of the foregoing, each Grantor hereby grants to Attorney the power
and right, on behalf of such Grantor, without notice to or assent by any
Grantor, and at any time after the First Lien Loan Termination Date (as defined
in the Security Agreement) to do the following upon the occurrence and during
the continuance of an Event of Default:  (a) change the mailing address of such
Grantor, open a post office box on behalf of such Grantor, open mail for such
Grantor, and ask, demand, collect, give acquittances and receipts for, take
possession of, endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of such Grantor;
(b) effect any repairs to any asset of such Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, liens, security interests, or other encumbrances levied or
placed on or threatened against such Grantor or its property; (d) defend any
suit, action or proceeding brought against such Grantor if such Grantor does not
defend such suit, action or proceeding or if Attorney believes that such Grantor
is not pursuing such defense in a manner that will maximize the recovery to
Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any

 

--------------------------------------------------------------------------------


 

and all such moneys due to such Grantor whenever payable and to enforce any
other right in respect of such Grantor’s property; (f) cause the certified
public accountants then engaged by such Grantor to prepare and deliver to
Attorney at any time and from time to time, promptly upon Attorney’s request,
the following reports:  (1) a reconciliation of all accounts, (2) an aging of
all accounts, (3) trial balances, (4) test verifications of such accounts as
Attorney may request, and (5) the results of each physical verification of
inventory; (g) communicate in its own name with any party to any Contract with
regard to the assignment of the right, title and interest of such Grantor in and
under the Contracts and other matters relating thereto; (h) to file such
financing statements with respect to the Security Agreement, with or without
such Grantor’s signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as Agent may deem appropriate and to
execute in such Grantor’s name such financing statements and amendments thereto
and continuation statements which may require such Grantor’s signature;
(i) execute, in connection with any sale provided for in any Loan Document, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to any collateral subject to the Loan Documents and to otherwise direct
such sale or resale; (j) exercise the rights of such Grantor with respect to the
obligation of all account debtors to make payment or otherwise render
performance to such Grantor; (k) exercise the rights of such Grantor to, and
take any and all actions that Attorney deems appropriate to realize the benefit
of, any intellectual property; and (l) assert any claims such Grantor may have,
from time to time, against any other party to any contract to which such Grantor
is a party and to otherwise exercise any right or remedy of such Grantor
thereunder, all as though Attorney were the absolute owner of the property of
such Grantor for all purposes, and to do, at Attorney’s option and such
Grantor’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve, or realize upon
such Grantor’s property or assets and Attorney’s Liens thereon, all as fully and
effectively as such Grantor might do.  Each Grantor hereby ratifies, to the
extent permitted by law, all that said Attorney shall lawfully do or cause to be
done by virtue hereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Power of Attorney is executed by each Grantor pursuant
to the authority of its board of directors on this [        ] day of November,
2005.

 

 

PENHALL COMPANY

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

 

 

BOB MACK CO., INC.

 

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

 

 

CAPITOL DRILLING SUPPLIES INC.

 

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

 

 

PENHALL LEASING, L.L.C.

 

BY:

PENHALL COMPANY, its sole
member

 

 

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

 

 

PENHALL INTERNATIONAL CORP.

 

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

PENHALL INVESTMENTS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Penhall
Company and executed on behalf of Penhall Company the Power of Attorney in favor
of Deutsche Bank Trust Company Americas to which this Certificate is attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Bob Mack
Co., Inc. and executed on behalf of Bob Mack Co., Inc. the Power of Attorney in
favor of Deutsche Bank Trust Company Americas to which this Certificate is
attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Penhall
Leasing, L.L.C. and executed on behalf of Penhall Leasing, L.L.C. the Power of
Attorney in favor of Deutsche Bank Trust Company Americas to which this
Certificate is attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Capitol
Drilling Supplies, Inc. and executed on behalf of Capitol Drilling
Supplies, Inc. the Power of Attorney in favor of Deutsche Bank Trust Company
Americas to which this Certificate is attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Penhall
International Corp. and executed on behalf of Penhall International Corp. the
Power of Attorney in favor of Deutsche Bank Trust Company Americas to which this
Certificate is attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this 31st day of October, 2005, Jeffrey E. Platt who is personally known to
me appeared before me in his/her capacity as the Vice President of Penhall
Investments, Inc. and executed on behalf of Penhall Investments, Inc. the Power
of Attorney in favor of Deutsche Bank Trust Company Americas to which this
Certificate is attached.

 

 

/s/ Kathleen O. Hall

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Pledgor]

[Address of New Pledgor]

 

[Date]

 

 

 

 

 

Ladies and Gentlemen:

 

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of
[                    ], made by [                         ], a
[                         ] (the “Borrower”), the Guarantors party thereto and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as agent (in such capacity and together
with any successors in such capacity, the “Agent”).

 

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Grantor”), pursuant to
Section 5(n) of the Security Agreement.  The New Grantor hereby agrees to be
bound as a Grantor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement.  The New Grantor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in Sections 2, 3 and 4 of the Credit Agreement to the
same extent that it would have been bound if it had been a signatory to the
Credit Agreement on the execution date of the Credit Agreement.  Without
limiting the generality of the foregoing, the New Grantor hereby grants and
pledges to the Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral and expressly assumes
all obligations and liabilities of a Grantor under the Credit Agreement,
Security Agreement and Intercreditor Agreement.  The New Grantor hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement and Section 5 of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Grantor.  Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

  [NEW PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Schedules to be attached]

 

 

--------------------------------------------------------------------------------